Exhibit 10.10
NOTES SECURITY AGREEMENT
NOTES SECURITY AGREEMENT, dated as of October 13, 2010 (this “Agreement”), among
ASSOCIATED MATERIALS, LLC, a Delaware limited liability company (the “Company”),
and each of the subsidiaries of the Company listed on Annex A hereto (each such
subsidiary, individually, a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; and, together with the Company, collectively, the
“Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as notes collateral
agent for the Secured Parties (in such capacity, together with its successors in
such capacity, the “Notes Collateral Agent”).
W I T N E S S E T H:
WHEREAS, CAREY ACQUISITION CORP. (“Merger Sub”), a Delaware corporation, which
is to be merged with and into the Company, CAREY NEW FINANCE, INC., a Delaware
corporation (the “Co-Issuer” and, together with Merger Sub and the Company, the
“Issuers”) have entered into that certain Indenture dated as of the date hereof
with the Guarantors party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as Trustee on behalf of the holders (the “Holders”) of the Notes
(as defined below) and Notes Collateral Agent (as from time to time amended,
restated, supplemented or otherwise modified, the “Indenture”), pursuant to
which the Issuers are issuing $730,000,000 aggregate principal amount of 9.125%
Senior Secured Notes due 2017 (together with any Additional Notes issued under
the Indenture and Exchange Notes, the “Notes”);
WHEREAS, pursuant to the terms of the Indenture, each of the Grantors (other
than the Issuers in respect of their own obligations) have agreed to guarantee
to the Notes Collateral Agent, for the benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Notes Obligations;
WHEREAS, following the date hereof, if not prohibited by the Indenture, the
Grantors may incur Other Pari Passu Lien Obligations which are secured equally
and ratably with the Grantors’ obligations in respect of the Notes in accordance
with Section 7.17 of this Agreement;
WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Indenture, the Notes and
any Other Pari Passu Lien Obligations Agreement and each is, therefore, willing
to enter into this Agreement;
WHEREAS, the Notes Collateral Agent has been appointed to serve as Notes
Collateral Agent under the Indenture and, in such capacity, to enter into this
Agreement;
WHEREAS, the Grantors acknowledge that they will derive substantial direct and
indirect benefit from the issuance of the Notes and have agreed to secure their
obligations with respect thereto pursuant to this Agreement, on a first priority
basis (subject to Permitted Liens and the terms of the Intercreditor Agreement).

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Notes Collateral Agent to enter into the Indenture, and (b) to induce
the Holders to purchase the Notes, the Grantors hereby agree with the Notes
Collateral Agent, for the benefit of the Secured Parties, as follows:
1. Defined Terms.
(a) (i) Unless otherwise defined herein, terms defined in Section 1.01 of the
Indenture and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Indenture and (ii) all
terms defined in the Uniform Commercial Code from time to time in effect in the
State of New York (the “NY UCC”) and not defined herein or in the Indenture
shall have the meanings specified therein (and if defined in more than one
article of the NY UCC, shall have the meaning specified in Article 9 thereof).
(b) The rules of construction and other interpretive provisions specified in the
Indenture shall apply to this Agreement, including terms defined in the preamble
and recitals hereto.
(c) The following terms shall have the following meanings:
“After-Acquired Intellectual Property Collateral” shall have the meaning
assigned to such term in Section 4.1(c).
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Applicable Authorized Representative” shall mean the Trustee (if the Notes
constitute a Series of Indebtedness with the greatest outstanding aggregate
principal amount) or the Authorized Representative representing the Series of
Indebtedness with the greatest outstanding aggregate principal amount (or
accreted value).
“Authorized Representative” means any duly authorized representative of any
holder of Other Pari Passu Lien Obligations under any Other Pari Passu Lien
Obligations Agreement designated as “Authorized Representative” for such holder
in an Other Pari Passu Lien Secured Party Consent delivered to the Notes
Collateral Agent.
“Collateral” shall have the meaning assigned to such term in Section 2.
“Company” shall have the meaning assigned to such term in the preamble hereto.
“Copyrights” shall mean all (1) registered copyright rights in the United
States, including copyrights in computer software and the content thereof, and
internet web sites, (2) registrations, recordings and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, and (3) rights to obtain
all renewals thereof.
“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the NY UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
“Event of Default” shall mean an “Event of Default” under and as defined in the
Indenture or any Other Pari Passu Lien Obligations Agreement.
“Exclusive IP Agreements” shall have the meaning assigned to such term in
Section 3.2(a).

 

-2-



--------------------------------------------------------------------------------



 



“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the NY UCC and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including (1) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (2) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guarantee with respect thereto, (3) all claims
of such Grantor for damages arising out of any breach of or default thereunder
and (4) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder.
“Governmental Authority” shall mean the government of the United States, Canada
or any foreign country or any multinational authority, or any state, provincial,
territorial or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.
“Grantors” shall have the meaning assigned to such term in the preamble hereto.
“Intellectual Property Collateral” shall mean the Collateral constituting United
States Patents, United States Trademarks and United States Copyrights set forth
in Schedules 1 and 2 hereto.
“Intellectual Property Security Agreement” shall have the meaning assigned to
such term in Section 4.4(e).
“IP Agreements” shall mean any and all agreements, permits, consents, orders and
franchises, now or hereafter in effect, relating to the license, development,
use, manufacture, distribution, sale or disclosure of any United States
Copyrights, United States Patents or United States Trademarks to which any
Grantor, now or hereafter, is a party.
“Material Adverse Effect” shall mean an effect that results in or causes, or
could reasonably be expected to result in or cause, a material adverse effect on
(1) the business, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of the Company and the Restricted
Subsidiaries, taken as a whole, (2) the legality, validity or enforceability of
any Notes Document, (3) the ability of the Issuers and Guarantors (taken as a
whole) to perform their respective obligations under the Notes Documents or
(4) the rights and remedies of the Trustee, the Notes Collateral Agent or the
Holders of Notes under the Notes Documents.
“Notes Collateral Agent” shall have the meaning assigned to such term in the
recitals hereto.
“Notes Documents” shall mean the Indenture, the Notes, the Intercreditor
Agreement, the Security Documents and any other document or instrument executed
pursuant thereto.

 

-3-



--------------------------------------------------------------------------------



 



“Notes Obligations” means the collective reference to (1) any principal,
interest (including any interest accruing subsequent to the filing of a petition
in bankruptcy, reorganization or similar proceeding at the rate provided for in
the documentation with respect thereto, whether or not such interest is an
allowed claim under applicable state, federal or foreign law), premium,
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
owing to the Notes Collateral Agent, the Trustee and the Holders under the
Notes, the Indenture and the other Notes Documents and the due performance and
compliance by the Grantors with all of the terms, conditions and agreements
contained in the Notes, the Indenture and the other Notes Documents; (2) any and
all sums advanced or incurred by the Notes Collateral Agent in accordance with
the Indenture or any of the other Notes Documents in order to preserve the
Collateral, preserve its security interest in the Collateral, or in the
performance of its duties or obligations under any Notes Documents (including
reasonable attorneys’ fees and expenses); and (3) in the event of any
proceedings for the collection or enforcement of any indebtedness, obligations
or liabilities of the Grantors referred to in clause (1) above, the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Notes Collateral
Agent of its rights hereunder, together with reasonable attorneys’ fees and
expenses and court costs.
“Notes Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“NY UCC” shall have the meaning assigned to such term in Section 1(a)(ii).
“Other Pari Passu Lien Obligations” shall have the meaning assigned to such term
in the Intercreditor Agreement.
“Other Pari Passu Lien Obligations Agreement” shall have the meaning assigned to
such term in the Intercreditor Agreement.
“Other Pari Passu Lien Secured Party Consent” means a consent in the form of
Exhibit 4 to this Agreement executed by the Authorized Representative of any
holders of Other Pari Passu Lien Obligations pursuant to Section 7.17.
“Patents” shall mean (1) patent registrations, statutory invention
registrations, utility models, recordings and pending applications in the United
States Patent and Trademark Office, and (2) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and in the
case of (1) and (2), all the inventions disclosed or claimed therein and all
improvements thereto, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
“Permitted Lien” shall mean any Lien on the Collateral expressly permitted to be
granted pursuant to (1) the Indenture, including, without exception, pursuant to
the definition of “Permitted Liens” therein and Section 4.12 thereof and
(2) each Other Pari Passu Lien Obligations Agreement.
“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
NY UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
Disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(1) all cash and negotiable instruments received by or held on behalf of the
Notes Collateral Agent, (2) any claim of any Grantor against any third party for
(and the right to sue and recover for and the rights to damages or profits due
or accrued arising out of or in connection with) (A) past, present or future
infringement or dilution, where applicable, of any Patent, Trademark, Copyright
or Trade Secret, now or hereafter owned by any Grantor, or licensed under an IP
Agreement or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, and (B) past, present or future
breach of any IP Agreement and (3) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

-4-



--------------------------------------------------------------------------------



 



“Registered Intellectual Property” shall have the meaning set forth in
Section 3.2.
“Revolving Collateral Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Revolving Liens” shall mean Liens securing the obligations outstanding under
the Revolving Loan Documents.
“Revolving Loan Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Revolving Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.
“Secured Obligations” means the collective reference to the Notes Obligations
and Other Pari Passu Lien Obligations.
“Secured Parties” means (1) the Holders, (2) the Trustee, (3) the Notes
Collateral Agent, (4) the holders of any Other Pari Passu Lien Obligations,
(5) any Authorized Representative, (6) the beneficiaries of each indemnification
obligation under any Notes Document and (7) the successors and assigns of each
of the foregoing.
“Security Interest” shall have the meaning assigned to such term in
Section 2(a).
“Series of Indebtedness” means any Indebtedness (including Indebtedness under
the Notes) that constitute Secured Obligations and is represented by a common
Authorized Representative or (in the case of Indebtedness under the Notes) by
the Trustee.
“Subsidiary Grantors” shall have the meaning assigned to such term in the
preamble hereto.
“Trade Secrets” shall mean all confidential and proprietary information,
including know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information, created under and governed by U.S.
law.
“Trademarks” shall mean (1) all United States registered trademarks, service
marks, domain names, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, slogans,
other source or business identifiers, now existing or hereafter adopted or
acquired, and all recordings and applications for registration filed in
connection with the foregoing, including registrations, recordings and
applications for registration in the United States Patent and Trademark Office
and all common-law rights related thereto, (2) all goodwill associated therewith
or symbolized thereby and (3) all extensions or renewals thereof.

 

-5-



--------------------------------------------------------------------------------



 



“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing.
(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
2. Grant of Security Interest.
(a) As security for the prompt and complete payment when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations, each
Grantor hereby transfers, assigns and pledges to the Notes Collateral Agent, for
the benefit of the Secured Parties, and hereby grants to the Notes Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on (the “Security Interest”) all of such Grantor’s right, title
and interest in (subject only to Permitted Liens) and to all of the following,
whether now owned or anytime hereafter acquired or existing (collectively, the
“Collateral”):
(i) all Accounts;
(ii) all cash;
(iii) all Chattel Paper;
(iv) all Commercial Tort Claims described in Schedule 3 to this Agreement;
(v) all Deposit Accounts;
(vi) all Documents;
(vii) all Equipment;
(viii) all Fixtures;
(ix) all General Intangibles;
(x) all Goods;
(xi) all Instruments;
(xii) all Patents, Trademarks, Copyrights and Trade Secrets;
(xiii) all Inventory;
(xiv) all Investment Property;
(xv) all letters of credit;
(xvi) all Letter-of-Credit Rights;
(xvii) all Money;
(xviii) all Securities Accounts;

 

-6-



--------------------------------------------------------------------------------



 



(xix) all books and records pertaining to the Collateral; and
(xx) to the extent not otherwise included, all Supporting Obligations, Proceeds
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to the foregoing;
provided, however, that notwithstanding any other provision of this Agreement
the Collateral shall not include any Excluded Assets.
Notwithstanding anything to the contrary in this Agreement or any other Notes
Document, the Capital Stock and other securities of any direct or indirect
Subsidiary of the Company that are owned by the Company or any Guarantor will
constitute Collateral only to the extent that such Capital Stock and other
securities can secure the Notes and/or the Guarantees without Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (or any other law, rule or
regulation) requiring separate financial statements of such Subsidiary to be
filed with the SEC (or any other governmental agency). In the event that
Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other governmental agency)
of separate financial statements of any Subsidiary of the Company due to the
fact that such Subsidiary’s Capital Stock and other securities secure the Notes
and/or the Guarantees, then the Capital Stock and other securities of such
Subsidiary shall automatically be deemed not to be part of the Notes Collateral
(but only to the extent necessary to not be subject to such requirement). In
such event, the Security Documents may be amended or modified, without the
consent of the Trustee, the Notes Collateral Agent, any Holder of Notes or any
holder of Other Pari Passu Lien Obligations, to the extent necessary to release
the first-priority security interests in the shares of Capital Stock and other
securities that are so deemed to no longer constitute part of the Notes
Collateral.
In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to permit (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) such Subsidiary’s Capital Stock and other
securities to secure the Notes and/or the Guarantees in excess of the amount
then pledged without the filing with the SEC (or any other governmental agency)
of separate financial statements of such Subsidiary, then the Capital Stock and
other securities of such Subsidiary shall automatically be deemed to be a part
of the Notes Collateral (but only to the extent necessary to not be subject to
any such financial statement requirement). In such event, the Security Documents
may be amended or modified, without the consent of the Trustee, the Notes
Collateral Agent, any Holder of Notes or any holder of Other Pari Passu Lien
Obligations, to the extent necessary to subject to the Liens under the Security
Documents such additional Capital Stock and other securities.
(b) Each Grantor hereby irrevocably authorizes the Notes Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto and continuations thereof that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment or continuation, including whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and in the case of a financing statement filed as a fixture
filing or covering the Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Each Grantor agrees to provide such information
to the Notes Collateral Agent promptly upon request.

 

-7-



--------------------------------------------------------------------------------



 



Each Grantor also ratifies any authorization previously given in writing to the
Notes Collateral Agent to file in any relevant jurisdiction any initial
financing statements or amendments thereto or continuations thereof if filed
prior to the date hereof.
The Notes Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing, protecting or providing notice of
the Security Interests granted by each Grantor hereunder, and naming any Grantor
or the Grantors as debtors and the Notes Collateral Agent as secured party.
This Agreement secures the payment of all the Secured Obligations. Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed to
the Notes Collateral Agent or the Secured Parties but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Grantor.
The Security Interests created hereby are granted as security only and shall not
subject the Notes Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.
3. Representations And Warranties.
Each Grantor hereby represents and warrants to the Notes Collateral Agent and
each Secured Party that:
3.1. Title; No Other Liens. Except for (a) the Security Interest granted to the
Notes Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, (b) the Notes Liens, and (c) other Permitted Liens, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. To the knowledge of such Grantor, no action or proceeding seeking to
limit, cancel or question the validity of such Grantor’s ownership interest in
the Collateral, that could reasonably be expected to result in a Material
Adverse Effect, is pending or threatened. None of the Grantors has filed or
consented to the filing of any (x) security agreement, financing statement or
analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral, (y) assignment for security in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, which security agreement, financing statement or
similar instrument or assignment is still in effect or (z) assignment for
security in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except
in the case of each of clauses (x), (y) and (z) above, such as have been filed
in favor of the Notes Collateral Agent pursuant to this Agreement and the other
Notes Documents, any Other Pari Passu Lien Obligations Agreement, or with
respect to the Revolving Liens, in favor of the Revolving Collateral Agent to
secure the obligations under the Revolving Loan Documents, or are filed in
respect of other Permitted Liens.

 

-8-



--------------------------------------------------------------------------------



 



3.2. Intellectual Property.
(a) The Intellectual Property Collateral set forth on (i) Schedule 1 hereto is a
true and correct list of all United States federal issued patents, pending
patent applications, trademark registrations, pending trademark applications,
copyright registrations (collectively, the “Registered Intellectual Property”),
in each case, owned by a Grantor in its name as of the date hereof, and
indicating for each such item, as applicable, the application and/or
registration number, date and jurisdiction of filing and/or issuance, the
identity of the current applicant or registered owner, and (ii) Schedule 2
hereto is a true and correct list of all IP Agreements which accounted for
aggregate revenue to the Company or any of its Subsidiaries of more than
$5,000,000 during the Company’s 2009 fiscal year (other than non-exclusive
license agreements or licenses of commercially available off-the-shelf
software), in which a Grantor is, as of the date hereof, the exclusive licensee
of any United States patent, patent application, trademark registration or
application for registration, copyright registration or application for
registration (collectively, the “Exclusive IP Agreements”).
(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part.
(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, to such Grantor’s knowledge, no Person is engaging in any activity that
infringes, misappropriates, or otherwise violates the Intellectual Property
Collateral or the Grantor’s rights in or use thereof.
(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, to such Grantor’s knowledge, no breach or default of any IP Agreement
shall be caused by any of the following, and none of the following shall limit
or impair the ownership, use, validity or enforceability of, or any rights of
such Grantor in, any Intellectual Property Collateral: (i) the consummation of
the transactions contemplated by any Notes Document or (ii) any holding,
decision, judgment or order rendered by any Governmental Authority.
3.3. Perfected Security Interests.
(a) Subject to the limitations set forth in clause (b) of this Section 3.3, the
Security Interests granted pursuant to this Agreement (i) will constitute valid
perfected security interests in the Collateral in favor of the Notes Collateral
Agent, for the benefit of the Secured Parties, as collateral security for the
Secured Obligations, upon (A) in the case of Collateral in which a security
interest may be perfected by filing a financing statement under the Uniform
Commercial Code of any jurisdiction, the filing of financing statements naming
each Grantor as “debtor” and the Notes Collateral Agent as “secured party” and
describing the Collateral in the applicable filing offices, (B) in the case of
Instruments, Chattel Paper and Certificated Securities, the earlier of the
delivery thereof to the Notes Collateral Agent and the filing of the financing
statements referred to in clause (A), and/or (C) in the case of Intellectual
Property Collateral, the completion of the filing, registration and recording of
fully executed agreements in the form of the Intellectual Property Security
Agreement set forth in Exhibit 3 hereto (x) in the United States Patent and
Trademark Office and (y) in the United States Copyright Office, and (ii) subject
to the terms of the Intercreditor Agreement, are prior to all other Liens on the
Collateral other than Permitted Liens having priority over the Notes Collateral
Agent’s Lien by operation of law or otherwise as permitted under the Indenture.

 

-9-



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests created hereby by any means other
than (i) filings pursuant to the Uniform Commercial Code, (ii) filings with
United States’ governmental offices with respect to Registered Intellectual
Property, (iii) in the case of Collateral that constitutes Tangible Chattel
Paper, Instruments, Certificated Securities or Negotiable Documents, in each
case, to the extent included in the Collateral and if the value of any such
Instrument, Negotiable Document, Certificated Security or Tangible Chattel Paper
exceeds $5,000,000 (individually), delivery to the Notes Collateral Agent (or
its non-fiduciary agent or designee) to be held in its possession in the United
States, provided that in no event shall any Certificated Security of any Foreign
Subsidiary be required to be delivered, (v) in the case of Collateral that
consists of Letter-of-Credit Rights, taking the actions specified in Section 4.5
and (vi) in the case of Collateral that consists of Commercial Tort Claims,
taking the actions specified in Section 4.6. No Grantor shall be required to
(x) enter into any security agreements governed under foreign law or (y) take
any other actions in any foreign jurisdiction or required by foreign law to
create any Security Interest in Collateral located or titled outside the United
States or to perfect or make enforceable any Security Interest.
(c) It is understood and agreed that the Security Interests created hereby shall
not prevent the Grantors from using the Collateral in the ordinary course of
their respective businesses or as otherwise permitted by the Indenture.
(d) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (i) the exact legal name of
each Grantor and (ii) the jurisdiction of organization of each Grantor) is
correct and complete as of the Closing Date.
3.4. Accounts. No amount payable in excess of $5,000,000 to such Grantor under
or in connection with any Account is evidenced by any Instrument or Chattel
Paper that has not been delivered to the Notes Collateral Agent, properly
endorsed for transfer, to the extent delivery is required by the US Pledge
Agreement.
4. Covenants.
Each Grantor hereby covenants and agrees with the Notes Collateral Agent and the
Secured Parties that, from and after the date of this Agreement until the
Termination Date:
4.1. Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the Security Interests created hereby as
perfected security interests (subject to any Permitted Lien and the terms of the
Intercreditor Agreement) and shall defend the Security Interests created hereby
and the priority thereof against the claims and demands not expressly permitted
by the Indenture and each Other Pari Passu Lien Obligations Agreement of all
Persons whomsoever.
(b) Such Grantor will furnish to the Notes Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Notes Collateral Agent may reasonably request.
(c) Each Grantor agrees that should it, after the date hereof, obtain an
ownership interest in any Registered Intellectual Property that would, had it
been owned on the date hereof, be considered a part of the Intellectual Property
Collateral or should it become a party to any IP Agreement which accounted for
aggregate revenue to the Company or any of its Subsidiaries of more than
$5,000,000 during the Company’s 2009 fiscal year, or any other subsequent fiscal
year, that would, had such Grantor been a party to it on the date hereof, be
considered an Exclusive IP Agreement (“After-Acquired Intellectual Property
Collateral”), such After-Acquired Intellectual Property Collateral shall
automatically become part of the Intellectual Property Collateral, subject to
the terms and conditions of this Agreement with respect thereto. In addition,
such Grantor shall, within the time period specified in

 

-10-



--------------------------------------------------------------------------------



 



Section 4.03(a)(i) of the Indenture after the end of each fiscal year, and
within the time period specified in Section 4.03(a)(ii) of the Indenture after
the end of each of the first three fiscal quarters of each fiscal year, execute
and deliver to the Notes Collateral Agent agreements substantially in the form
of Exhibits 2 and 3 hereto covering such After-Acquired Intellectual Property
Collateral, with the agreement substantially in the form of Exhibit 3 hereto to
be recorded with the United States Patent and Trademark Office, the United
States Copyright Office and any other Governmental Authorities located in the
United States necessary to perfect the Security Interest hereunder in any such
After-Acquired Intellectual Property Collateral which is United States
Registered Intellectual Property.
(d) Subject to clause (e) below and Section 3.3(b), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents), which may be required under any
applicable law, or which the Notes Collateral Agent or the Applicable Authorized
Representative may reasonably request, in order (x) to grant, preserve, protect
and perfect the validity and priority of the Security Interests created or
intended to be created hereby or (y) to enable the Notes Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral, including the filing of any financing or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Security Interests created hereby, all at the expense of such Grantor.
Without limiting the generality of the foregoing, such Grantor shall comply with
Section 4.19 of the Indenture.
(e) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Indenture or any Other Pari Passu Lien Obligations Agreement to
be subject to the Lien created hereby or (ii) with respect to any Person that,
subsequent to the date hereof, becomes a Domestic Subsidiary of any of the US
Issuers that is required by the Indenture or any Other Pari Passu Lien
Obligations Agreement to become a party hereto, the relevant Grantor after the
acquisition or creation thereof shall promptly take all actions required by the
Indenture or this Section 4.1.
4.2. Changes in Locations, Name, etc. Each Grantor will furnish to the Notes
Collateral Agent prompt written notice of any change in its (i) organizational
name, (ii) jurisdiction of organization or formation, (iii) identity or
organizational structure, or (iv) organizational identification number. Each
Grantor agrees to make all filings under the Uniform Commercial Code or
otherwise that are required by applicable law in the United States of America in
order for the Notes Collateral Agent to continue at all times following such
change to have a valid, legal and perfected Security Interest in all of the
Collateral (subject to Permitted Liens, the Other Pari Passu Lien Obligations
and the terms of the Intercreditor Agreement).
4.3. Notices.
(a) Each Grantor will advise the Notes Collateral Agent, in reasonable detail,
of any Lien of which it has knowledge (other than the Security Interests created
hereby and the Notes Liens and other Permitted Liens) on any of the Collateral
which would adversely affect, in any material respect, the ability of the Notes
Collateral Agent to exercise any of its remedies hereunder.
(b) Upon the occurrence and during the continuation of any Event of Default, and
after written notice is delivered to the applicable Grantor, all insurance
payments in respect of any Equipment shall be paid to and applied by the Notes
Collateral Agent as specified in Section 5.4.

 

-11-



--------------------------------------------------------------------------------



 



4.4. Intellectual Property.
(a) With respect to each item of Intellectual Property Collateral owned by each
Grantor, each Grantor agrees to take, at its expense, all commercially
reasonable steps, including, as applicable, in the United States Patent and
Trademark Office, the United States Copyright Office and any other Governmental
Authority located in the United States, to (i) maintain the validity and
enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (ii) pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application for registration, now or hereafter included in such
Intellectual Property Collateral of such Grantor, in each case, except to the
extent such Grantor determines in its reasonable business judgment that the
pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Grantor’s business.
(b) Such Grantor shall (and shall cause all its licensees to), in such Grantor’s
reasonable business judgment (i) (1) continue to use each Trademark included in
the Intellectual Property Collateral in order to maintain such Trademark in full
force and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends to the
extent required by applicable law, (4) not adopt or use any other Trademark that
is confusingly similar or a colorable imitation of such Trademark unless the
Notes Collateral Agent shall obtain a perfected Security Interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way, (x) any Patent included
in the Intellectual Property Collateral may become forfeited, misused,
unenforceable, abandoned or dedicated to the public or (y) any portion of the
Copyrights included in the Intellectual Property Collateral may become
invalidated, otherwise impaired or fall into the public domain, except in each
case to the extent failure to do any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.
(c) No Grantor shall discontinue use of or otherwise abandon any owned
Intellectual Property Collateral unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable in the conduct of such Grantor’s
business, except to the extent failure to do so would not reasonably be expected
to result in a Material Adverse Effect.
(d) In the event that any Grantor becomes aware after the date hereof that any
item of its material Intellectual Property Collateral is being infringed or
misappropriated by a third party in any way that would reasonably be expected to
have a Material Adverse Effect, such Grantor shall promptly notify the Notes
Collateral Agent and take such actions, at its expense, as such Grantor deems
reasonable and appropriate under the circumstances to protect or enforce such
Intellectual Property Collateral, including, if such Grantor deems it necessary,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation.
(e) With respect to its United States Registered Intellectual Property owned by
such Grantor in its own name on the date hereof, each Grantor agrees to execute
or otherwise authenticate an agreement, in substantially the form set forth in
Exhibit 3 hereto (an “Intellectual Property Security Agreement”), for recording
the Security Interest granted hereunder to the Notes Collateral Agent in such
United States Registered Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office and any other Governmental
Authorities located in the United States necessary to perfect the Security
Interest hereunder in such Registered Intellectual Property, except to the
extent failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------



 



4.5. Letter-of-Credit Rights. Subject to the Intercreditor Agreement, if any
Grantor is or becomes the beneficiary of a letter of credit having a face amount
in excess of $5,000,000, which Letter-of-Credit Rights are not Supporting
Obligations with respect to any Collateral in which the Security Interest is
perfected, such Grantor shall promptly notify the Notes Collateral Agent thereof
and such Grantor shall, at the request of the Notes Collateral Agent, pursuant
to an agreement in form and substance reasonably satisfactory to the Notes
Collateral Agent, use commercially reasonable efforts to cause the issuer and/or
confirmation bank to either (i) consent to the assignment of any
Letter-of-Credit Rights to the Notes Collateral Agent or (ii) agree to direct
all payments thereunder following the occurrence and during the continuance of
an Event of Default to an account as directed by the Notes Collateral Agent for
application to the Secured Obligations, in accordance with the provisions of the
Indenture.
4.6. Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claim in excess of
$5,000,000 other than those listed in Schedule 3 hereto. If any Grantor shall at
any time after the date hereof hold or acquire a new Commercial Tort Claim, such
Grantor shall, within the time period specified in Section 4.03(a)(i) of the
Indenture after the end of each fiscal year, and within the time period
specified in Section 4.03(a)(ii) of the Indenture after the end of each of the
first three fiscal quarters of each fiscal year, execute and deliver to the
Notes Collateral Agent agreements granting to the Notes Collateral Agent a
Security Interest therein (subject to the terms of the Intercreditor Agreement)
and in the Proceeds thereof, all upon the terms of this Agreement, with such
agreement to be in form and substance reasonably satisfactory to the Notes
Collateral Agent. The requirement in the preceding sentence shall not apply to
the extent that the amount of each such Commercial Tort Claim held by a Grantor
does not exceed $5,000,000 or to the extent such Grantor shall have previously
notified the Notes Collateral Agent with respect to any previously held or
acquired Commercial Tort Claims.
5. Remedial Provisions.
5.1. [Reserved].
5.2. Communications with Obligors; Grantors Remain Liable.
(a) The Notes Collateral Agent in its own name or in the name of others may at
any time after the occurrence and during the continuation of an Event of
Default, after giving reasonable written notice to the relevant Grantor of its
intent to do so, communicate with obligors under the Accounts to verify with
them to the Notes Collateral Agent’s satisfaction the existence, amount and
terms of any Accounts. The Notes Collateral Agent shall have the absolute right
to share any information it gains from such inspection or verification with any
Secured Party.
(b) Upon the written request of the Notes Collateral Agent at any time after the
occurrence and during the continuation of an Event of Default, each Grantor
shall notify obligors on the Accounts that the Accounts have been assigned to
the Notes Collateral Agent, for the benefit of the Secured Parties, and that
payments in respect thereof shall be made directly to the Notes Collateral Agent
and may enforce such Grantor’s rights against such obligors.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Notes
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Notes Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Notes Collateral
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

-13-



--------------------------------------------------------------------------------



 



5.3. Proceeds to be Turned Over To Notes Collateral Agent. In addition to the
rights of the Notes Collateral Agent and the other Secured Parties specified in
Section 5.1 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing and the Notes Collateral Agent so requires by notice in
writing to the relevant Grantor (it being understood that the exercise of
remedies by the Secured Parties in connection with an Event of Default under
Section 6.01(a)(6) or (7) of the Indenture shall be deemed to constitute a
request by the Notes Collateral Agent for the purposes of this sentence and in
such circumstances, no such written notice shall be required), all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Notes Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Notes Collateral
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Notes Collateral Agent, if required). All Proceeds received by the Notes
Collateral Agent hereunder shall be held by the Notes Collateral Agent in a
Collateral Account maintained under its sole dominion and control and on terms
and conditions reasonably satisfactory to the Notes Collateral Agent. All
Proceeds while held by the Notes Collateral Agent in a Collateral Account (or by
such Grantor in trust for the Notes Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.
5.4. Application of Proceeds.
(a) Subject to the terms of the Intercreditor Agreement and except as expressly
provided elsewhere in this Agreement or any other Notes Document, all proceeds
received by the Notes Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral shall be
applied as follows:
(i) FIRST, to the payment of all reasonable and documented out-of-pocket costs
and expenses incurred by the Notes Collateral Agent or Trustee in connection
with such sale, collection or realization or otherwise in connection with this
Agreement, the other Security Documents or any of the Secured Obligations,
including all court costs and the reasonable and documented fees and expenses of
its agents and legal counsel, the repayment of all advances made by the Notes
Collateral Agent hereunder or under any other Security Document on behalf of any
Grantor and any other reasonable and documented out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Security Document and other amounts due to the Trustee and the
Notes Collateral Agent under Section 7.07 of the Indenture or Article 11 of the
Indenture;
(ii) SECOND, to Holders and the holders of any Other Pari Passu Lien Obligations
for amounts due and unpaid on the Notes Obligations and any Other Pari Passu
Lien Obligations for the principal, premium, if any, and interest ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes Obligations and any Other Pari Passu Lien Obligations for
principal, premium, if any, and interest, respectively, owing to them on the
date of any such distribution;

 

-14-



--------------------------------------------------------------------------------



 



(iii) THIRD, without duplication, to Secured Parties for any other Secured
Obligations owing to the Secured Parties under the Notes Documents and any Other
Pari Passu Lien Obligations Agreement; and
(iv) FOURTH, to the Grantors or as otherwise directed by a court of competent
jurisdiction.
(b) In making the determination and allocations required by this Section 5.4,
the Notes Collateral Agent may conclusively rely upon information supplied by
(i) the Trustee as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Notes Obligations and (ii) the
Applicable Authorized Representative as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Other Pari Passu
Lien Obligations and the Notes Collateral Agent shall have no liability to any
of the Secured Parties for actions taken in reliance on such information;
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Notes Collateral Agent pursuant to this Section 5.4
shall be (subject to any decree of any court of competent jurisdiction) final
(absent manifest error), and the Notes Collateral Agent shall have no duty to
inquire as to the application by the Trustee, or an Authorized Representative of
any amounts distributed to such Person.
(c) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 5.4.
(d) Upon any sale of the Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.
5.5. Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of the Intercreditor Agreement, the Notes
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the NY UCC or any
other applicable law or in equity and also may without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange broker’s board or at any of
the Notes Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Notes Collateral Agent shall be authorized
at any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Notes Collateral Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal that it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Notes

 

-15-



--------------------------------------------------------------------------------



 



Collateral Agent or any Secured Party shall have the right upon any such public
sale, and, to the extent permitted by applicable law, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, and the Notes
Collateral Agent or such Secured Party may, subject to (x) the satisfaction in
full in cash of all payments due pursuant to Section 5.4(a)(i) hereof and
(y) the satisfaction of the Secured Obligations in accordance with the
priorities set forth in Section 5.4(a) hereof, pay the purchase price by
crediting the amount thereof against the Secured Obligations. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Notes Collateral Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Notes
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by applicable law, each Grantor hereby waives any claim
against the Notes Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale, even if the Notes
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Each Grantor further agrees, at the Notes
Collateral Agent’s request, to assemble the Collateral and make it available to
the Notes Collateral Agent at places which the Notes Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The Notes
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.5 in accordance with the provisions of Section 5.4 hereof. As
an alternative to exercising the power of sale herein conferred upon it, the
Notes Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.5 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the NY UCC
or its equivalent in other jurisdictions.
5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorneys
employed by the Notes Collateral Agent or any Secured Party to collect such
deficiency.
5.7. Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Each Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Notes Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Notes Collateral Agent or any other Secured Party, (c) the Notes
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Notes Document or Other Pari Passu
Lien Obligations Agreement, and (d) any collateral security, guarantee or right
of offset at any time held by the Notes Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Notes Collateral Agent nor any other
Secured Party shall have any obligation to protect, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Agreement or any property subject thereto. When making any demand hereunder
against any Grantor, the Notes Collateral Agent or any other Secured Party, may,
but shall be under no obligation to, make a similar demand on any of the Issuers
or any other Grantor, and any failure by the Notes Collateral Agent or any other
Secured Party to make any such demand or to collect any payments from any of the
Issuers or any other Grantor or any release of any of the Issuers or any other
Grantor shall not relieve any Grantor in respect of which a demand or collection
is not made or any Grantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Notes Collateral Agent or any
other Secured Party against any Grantor. For the purpose hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

-16-



--------------------------------------------------------------------------------



 



6. The Notes Collateral Agent.
6.1. Notes Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuation of
an Event of Default, the Notes Collateral Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Agreement and the other Notes
Documents, to take any and all appropriate action and to execute any and all
documents and instruments which the Notes Collateral Agent may deem necessary or
desirable to accomplish the purposes of this Agreement and the other Notes
Documents, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Notes Collateral Agent the power and right, on behalf of such
Grantor, either in the Notes Collateral Agent’s name or in the name of such
Grantor or otherwise, without assent by such Grantor, to do any or all of the
following at the same time or at different times, in each case after the
occurrence and during the continuation of an Event of Default and after written
notice by the Notes Collateral Agent of its intent to do so, and in each case
subject to the terms of the Intercreditor Agreement:
(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Notes Collateral Agent for the purpose of collecting any and
all such moneys due under any Account or with respect to any other Collateral
whenever payable;
(ii) in the case of any Patents, Trademarks or Copyrights, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Notes Collateral Agent may reasonably request to evidence the Notes
Collateral Agent’s and the Secured Parties’ Security Interest in such Patents,
Trademarks or Copyrights and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral;
(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;
(v) obtain, pay and adjust insurance required to be maintained by such Grantor
or paid to the Notes Collateral Agent pursuant to the Indenture;
(vi) send verifications of Accounts to any Person who is or who may become
obligated to any Grantor under, with respect to or on account of an Account;

 

-17-



--------------------------------------------------------------------------------



 



(vii) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Notes Collateral Agent or as the Notes Collateral Agent shall direct;
(viii) ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;
(ix) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;
(x) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral;
(xi) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Notes Collateral Agent at law);
(xii) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Notes Collateral
Agent may deem appropriate (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Notes Collateral Agent at law);
(xiii) assign any Intellectual Property Collateral throughout the world for such
term or terms, on such conditions, and in such manner, as the Notes Collateral
Agent shall in its reasonable business discretion determine; and
(xiv) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Notes Collateral Agent were the absolute owner thereof for all purposes, and
do, at the Notes Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Notes Collateral Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Notes Collateral Agent’s and the Secured Parties’ Security Interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
Anything in this Section 6.l(a) to the contrary notwithstanding, the Notes
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.
(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Notes Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

-18-



--------------------------------------------------------------------------------



 



(c) The expenses of the Notes Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.1 shall be payable by such
Grantor to the Notes Collateral Agent on demand.
(d) Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.
6.2. Duty of Notes Collateral Agent. The Notes Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the NY UCC or otherwise, shall be to
deal with it in the same manner as the Notes Collateral Agent deals with similar
property for its own account. The Notes Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Notes Collateral Agent accords its own property. Neither the
Notes Collateral Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Notes Collateral Agent and the other Secured Parties hereunder
are solely to protect the Notes Collateral Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Notes Collateral Agent or any other Secured Party to exercise any such powers.
The Notes Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
6.3. Authority of Notes Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Notes Collateral Agent under this Agreement
with respect to any action taken by the Notes Collateral Agent or the exercise
or non-exercise by the Notes Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Notes Collateral Agent and
the other Secured Parties, be governed by this Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Notes Collateral Agent and the Grantors, the Notes Collateral
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
6.4. Security Interest Absolute. All rights of the Notes Collateral Agent
hereunder, the Security Interests created hereby and all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Indenture, any other Notes Document,
Other Pari Passu Lien Obligations Agreement, any agreement with respect to any
of the Secured Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Notes Document, Other Pari Passu Lien Obligations Agreement or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

-19-



--------------------------------------------------------------------------------



 



6.5. Continuing Security Interest; Assignments Under the Notes Documents;
Release.
(a) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Grantor created hereby shall be automatically released upon the consummation of
any transaction permitted by the Indenture, as a result of which such Subsidiary
Grantor ceases to be a Restricted Subsidiary of the Company or otherwise becomes
an Excluded Subsidiary; provided that the Applicable Authorized Representative
shall have consented to such transaction (to the extent such consent is required
by, as applicable, the Indenture or any Other Pari Passu Lien Obligations
Agreement(s)) and the terms of such consent did not provide otherwise.
(b) The Security Interests in Collateral created hereby securing the Notes
Obligations shall be released pursuant to the terms set forth in the Indenture.
The Security Interest in Collateral created hereby securing the Other Pari Passu
Lien Obligations shall be released on the terms set forth in the applicable
Other Pari Passu Lien Obligations Agreement.
(c) In connection with any termination or release pursuant to this Section 6.5,
the Notes Collateral Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release; provided, however, that with respect to
the release of any item of Collateral pursuant to this Section 6.5 in connection
with any request of evidence of termination or release made of the Notes
Collateral Agent, the Notes Collateral Agent may request that the Grantor
deliver a certificate of an Authorized Officer to the effect that the sale or
transfer transaction is in compliance with the Notes Documents and as to such
other matters as the Notes Collateral Agent may request. Any execution and
delivery of documents pursuant to this Section 6.5 shall be without recourse to
or warranty by the Notes Collateral Agent.
6.6. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Notes Collateral Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any of the
Issuers or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of the Issuers or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
6.7. Enforcement. Subject to the Notes Collateral Agent’s rights under
Sections 6.1 and 7.3 of this Agreement and the Notes Documents and whether or
not a Default has occurred under the Indenture or under an Other Pari Passu Lien
Obligations Agreement or both, the Applicable Authorized Representative may (to
the extent provided (whether in general or specific terms) by, as applicable,
the Indenture or any Other Pari Passu Lien Obligations Agreement(s)) direct the
Notes Collateral Agent in exercising any right or remedy available to the Notes
Collateral Agent under this Agreement or any other Notes Document. No Secured
Party (other than the Notes Collateral Agent) shall have any individual right to
pursue any remedies under this Agreement or the other Notes Documents against
any Grantor.
7. Miscellaneous.
7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Notes Collateral Agent in
accordance with Article 9 of the Indenture and the relevant provisions of each
Other Pari Passu Lien Obligations Agreement; provided, however, that this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through agreements substantially in the form of
Exhibit 1 and Exhibit 2, respectively, in each case duly executed by each
Grantor directly affected thereby.

 

-20-



--------------------------------------------------------------------------------



 



7.2. Notices. All notices, requests and demands to or upon Notes Collateral
Agent, any Authorized Representative or any Grantor hereunder shall be effected
in the manner provided for in Section 13.02 of the Indenture; provided, however,
that any such notice, request or demand to or upon any Grantor shall be
addressed to the Company’s notice address set forth in such Section 13.02 and
any notice to any Authorized Representative shall be addressed to the address
set forth in the Other Pari Passu Lien Secured Party Consent, as may be amended
by further notice to parties hereto.
7.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Notes
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof, the Other Pari Passu Lien Obligations Agreement or of any
other applicable Notes Document. No failure to exercise, nor any delay in
exercising, on the part of the Notes Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Notes Collateral Agent
or any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Notes Collateral
Agent or such other Secured Party would otherwise have on any other occasion.
The rights, remedies, powers and privileges herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
7.4. Enforcement Expenses; Indemnification.
(a) Each Grantor agrees to pay any and all reasonable and documented expenses
(including all reasonable fees and disbursements of counsel) that may be paid or
incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the Secured
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Agreement to the extent any of the Issuers would be
required to do so pursuant to Section 7.07 of the Indenture.
(b) Each Grantor agrees to pay, and to hold the Notes Collateral Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement to the extent any of the Issuers would be required to do so
pursuant to Section 7.07 of the Indenture.
(c) Without limitation of its indemnification obligations under the other Notes
Documents, each Grantor agrees to pay, and to hold the Notes Collateral Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent any of the Issuers would be required to do so pursuant
to Section 7.07 of the Indenture.
(d) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The agreements
in this Section 7.4 shall survive termination of this Agreement or any other
Notes Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Notes Document or any
investigation made by or on behalf of the Notes Collateral Agent or any other
Secured Party. All amounts due under this Section 7.4 shall be payable on
written demand therefor.

 

-21-



--------------------------------------------------------------------------------



 



7.5. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Notes Collateral Agent, except pursuant
to a transaction expressly permitted by the Indenture.
7.6. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Notes Collateral Agent and the Company.
7.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
7.8. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.9. Integration. This Agreement represents the agreement of each of the
Grantors with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the Notes Collateral Agent or any
other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Notes Documents.
7.10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
7.11. Submission To Jurisdiction Waivers. Each Grantor hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Notes Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-22-



--------------------------------------------------------------------------------



 



(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.2 or at such other address of which the Notes
Collateral Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right of the Notes Collateral
Agent or any other Secured Party to effect service of process in any other
manner permitted by applicable law or shall limit the right of the Notes
Collateral Agent or any other Secured Party to sue in any other jurisdiction;
and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.11 any special, exemplary, punitive or consequential damages.
7.12. Acknowledgments. Each Grantor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Notes Documents to which it is a party;
(b) neither the Notes Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Notes Documents, and the
relationship between the Grantors, on the one hand, and the Notes Collateral
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor;
(c) no joint venture is created hereby or by the other Notes Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and
(d) upon any Event of Default, the Notes Collateral Agent may proceed without
notice against any Grantor and any Collateral to collect and recover the full
amount of any Obligation then due, without first proceeding against any other
Grantor or any other Collateral and without first joining any other Grantor in
any proceeding.
7.13. Additional Grantors. Each Domestic Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 4.15 of the
Indenture or pursuant to any Other Pari Passu Lien Obligations Agreement and the
terms hereof shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Exhibit 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.
7.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-23-



--------------------------------------------------------------------------------



 



7.15. Intercreditor Agreement and Indenture Govern. Notwithstanding anything
herein to the contrary, this Agreement, the Liens and Security Interests granted
to the Notes Collateral Agent, for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Notes
Collateral Agent and the other Secured Parties hereunder, in each case, with
respect to the Revolving Priority Collateral and Revolving Liens are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement with respect to the Revolving Priority Collateral and Revolving Liens,
the provisions of the Intercreditor Agreement shall prevail. Subject to the
preceding sentence, in the event of any conflict between the terms of this
Agreement and the Indenture, as among the Grantors, the Notes Collateral Agent,
the Trustee and the Holders of the Notes, the Indenture shall prevail.
7.16. Obligations of Grantors. Notwithstanding anything herein to the contrary,
prior to the Discharge of Revolving Obligations (as defined in the Intercreditor
Agreement), so long as the Revolving Collateral Agent pursuant to the Revolving
Loan Documents is acting as bailee and non-fiduciary agent for perfection on
behalf of the Notes Collateral Agent pursuant to the terms of the Intercreditor
Agreement, any obligation of any Grantor in this Agreement that requires (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) (i) delivery of Collateral to, or the possession or control of
Collateral with, the Notes Collateral Agent shall be deemed complied with and
satisfied (or, in the case of any representation or warranty hereunder, shall be
deemed to be true) if such delivery of Collateral is made to, or such possession
or control of Collateral is with, the Revolving Collateral Agent pursuant to the
Revolving Loan Documents or (ii) other than with respect to any releases of
Liens on any Collateral, the consent of the Notes Collateral Agent regarding
Revolving Priority Collateral shall not be unreasonably withheld or delayed to
the extent the Revolving Collateral Agent has given such consent.
7.17. Other Pari Passu Lien Obligations. On or after the date hereof and so long
as expressly permitted by the Indenture and any Other Pari Passu Lien
Obligations Agreement then outstanding, the Company may from time to time
designate Indebtedness at the time of incurrence to be secured on a pari passu
basis with the Notes Obligations as Other Pari Passu Lien Obligations hereunder
by delivering to the Notes Collateral Agent and each Authorized Representative
(a) a certificate signed by an Officer of the Company (i) identifying the
obligations so designated and the initial aggregate principal amount or face
amount thereof, (ii) stating that such obligations are designated as Other Pari
Passu Lien Obligations for purposes hereof, (iii) representing that such
designation of such obligations as Other Pari Passu Lien Obligations complies
with the terms of the Indenture and any Other Pari Passu Lien Obligations
Agreement then outstanding and (iv) specifying the name and address of the
Authorized Representative for such obligations and (b) a fully executed Other
Pari Passu Lien Secured Party Consent (in the form attached as Exhibit 4). Each
Authorized Representative agrees that upon the satisfaction of all conditions
set forth in the preceding sentence, the Notes Collateral Agent shall act as
agent under this Agreement for the Authorized Representative and the holders of
such Other Pari Passu Lien Obligations and as collateral agent for the benefit
of all Secured Parties, including without limitation, any Secured Parties that
hold any such Other Pari Passu Lien Obligations, and each Authorized
Representative agrees to the appointment, and acceptance of the appointment, of
the Notes Collateral Agent for the Authorized Representative and the holders of
such Other Pari Passu Lien Obligations as set forth in each Other Pari Passu
Lien Secured Party Consent and agrees, on behalf of itself and each Secured
Party it represents, to be bound by this Agreement, the Other Pari Passu Lien
Secured Party Consent and the Intercreditor Agreement.
[Signature Pages Follow]

 

-24-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

            ASSOCIATED MATERIALS, LLC,
as a Grantor
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President — Chief Financial Officer,
Treasurer and Secretary        GENTEK HOLDINGS, LLC,
as a Grantor
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President — Chief Financial Officer,
Treasurer and Secretary        GENTEK BUILDING PRODUCTS, INC.,
as a Grantor
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President — Chief Financial Officer,
Treasurer and Secretary   

[Signature Page to Notes Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            CAREY NEW FINANCE, INC.,
as a Grantor
      By:   /s/ Erik D. Ragatz         Name:   Erik D. Ragatz        Title:  
President, Treasurer and Secretary   

[Signature Page to Notes Security Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Notes Collateral Agent
      By:   /s/ John C. Stohlmann         Name:   John C. Stohlmann       
Title:   Vice President   

[Signature Page to Notes Security Agreement]

 

 



--------------------------------------------------------------------------------



 



ANNEX A TO THE
NOTES SECURITY AGREEMENT
US SUBSIDIARY GRANTORS
US Subsidiary Grantors
GENTEK HOLDINGS, LLC
GENTEK BUILDING PRODUCTS, INC.
CAREY NEW FINANCE, INC.
Notice Address for All Grantors
Phone:
Facsimile:
Attention:

 

A-1



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO THE
NOTES SECURITY AGREEMENT
UNITED STATES REGISTERED INTELLECTUAL PROPERTY
A. UNITED STATES COPYRIGHT REGISTRATIONS
None
B. UNITED STATES PATENTS AND PATENT APPLICATIONS

                              Issue/Filing     Title   Patent/Applic. No    
Date   Record Owner
U.S. Issued Patents
               
Siding Panel with Interlocking Projection
    5,775,042     7/7/1998   Associated Materials, LLC
Interlocking Siding Panel
    5,878,543     3/9/ 1999   Associated Materials, LLC
Splicing Member for Siding Panels
    6,050,041     4/18/2000   Associated Materials, LLC
Clip for Siding Panels
    6,367,220     4/9/2002   Associated Materials, LLC
Splicing Member for Siding Panels
    6,393,792     5/28/2002   Associated Materials, LLC
Siding Panel with Insulated Backing Panel
    7,188,454     3/13/2007   Associated Materials, LLC
Siding Panel with Insulated Backing Panel
    7,040,067     5/9/2006   Associated Materials, LLC
Splicer for Siding Panel Assembly
    7,478,507     1/20/2009   Associated Materials, LLC
Modular fencing components
    5,421,556     6/6/1995   Associated Materials, LLC
Vinyl door panel section
    5,445,208     8/29/1995   Gentek Building Products, Inc.
Interlocking panel and method of making the same
    5,661,939     9/2/1997   Gentek Building Products, Inc.

 

A-2



--------------------------------------------------------------------------------



 



                              Issue/Filing     Title   Patent/Applic. No    
Date   Record Owner
Plastic covered articles for railings and a method of making the same
    5,759,660     6/2/1998   Gentek Building Products, Inc.
Tubular fencing components formed from plastic sheet material
    5,899,239     5/41999   Associated Materials, LLC
Fencing system with partial wrap components and tongue and groove board
substitute
    6,311,955     11/6/2001   Associated Materials, LLC
Post structure
    5,704,188     1/6/1998   Associated Materials, LLC
Interlocking panel with channel nailing hem
    6,370,832     4/16/2002   Associated Materials, LLC
Cap for tubular construction components and connector
    6,804,921     10/19/2004   Associated Materials, LLC
Method for extruding plastic with accent color pattern
    5,387,381     3/7/1995   Gentek Building Products, Inc.
U.S. Patent Applications
               
Siding Panel with Insulated Backing Panel
    11/462,477     9/29/2006   Associated Materials, LLC
Siding Panel Assembly with Splicing Member and Insulating Panel
    12/056,731     3/27/2008   Associated Materials, LLC
Siding Panel Formed of Polymer and Wood Flour
    12/414,746     3/31/2009   Associated Materials, LLC
U.S. Design Patents
               
Siding Element
    D603,067     10/27/2009   Associated Materials, LLC
Siding Element
    D603,068     10/27/2009   Associated Materials, LLC
Siding Element
    D603,069     10/27/2009   Associated Materials, LLC
Materials, LLC

C. UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS
See Attached

 

A-3



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO THE
NOTES SECURITY AGREEMENT
EXCLUSIVE IP AGREEMENTS
License agreement between Acuity Management, Inc. (Licensor) and Gentek Building
Products, Inc. (Licensee) dated January 1st, 1998, as extended in a License
Agreement Extension (not dated), for use of the Revere Marks.

 

A-4



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO THE
NOTES SECURITY AGREEMENT
COMMERCIAL TORT CLAIMS
None

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO THE
NOTES SECURITY AGREEMENT
SUPPLEMENT NO. [     ], dated as of [                    ] (this “Supplement”),
to the NOTES SECURITY AGREEMENT, dated as of October 13, 2010 (the “Notes
Security Agreement”), among ASSOCIATED MATERIALS, LLC, a Delaware limited
liability company (the “Company”), and each of the subsidiaries of the Company
listed on Annex A thereto (each such subsidiary, individually, a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; and, together with the
Company, collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as notes collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Notes Collateral
Agent”).
A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Notes Security Agreement.
B. The rules of construction and other interpretive provisions specified in
Section 1.4 of the Indenture shall apply to this Supplement, including terms
defined in the preamble and recitals hereto.
C. Section 7.13 of the Notes Security Agreement provides that each Domestic
Subsidiary of any of the Company that is required to become a party to the Notes
Security Agreement pursuant to Section 4.15 of the Indenture and the terms
hereof shall become a Grantor, with the same force and effect as if originally
named as a Grantor therein, for all purposes of the Notes Security Agreement
upon execution and delivery by such Subsidiary of an instrument in the form of
this Supplement. Each undersigned Grantor (each, a “New Grantor”) is executing
this Supplement in accordance with the requirements of the Notes Security
Agreement to become a Grantor under the Notes Security Agreement as
consideration for the Secured Obligations.
Accordingly, the Notes Collateral Agent and the New Grantors agree as follows:
SECTION 1. In accordance with Section 7.13 of the Notes Security Agreement, each
New Grantor by its signature below becomes a Grantor under the Notes Security
Agreement with the same force and effect as if originally named therein as a
Grantor and each New Grantor hereby (a) agrees to all the terms and provisions
of the Notes Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date). In furtherance of the foregoing, each New
Grantor, as security for the payment and performance in full of the Secured
Obligations, does hereby assign, pledge, mortgage and hypothecate to the Notes
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Notes Collateral Agent, for the benefit of the Secured Parties, a Security
Interest in all of the Collateral of such New Grantor, in each case whether now
or hereafter existing or in which now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Notes Security Agreement shall be deemed to
include each New Grantor. The Notes Security Agreement is hereby incorporated
herein by reference.
SECTION 2. Each New Grantor represents and warrants to the Notes Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws affecting creditors’ rights generally and subject to
general principles of equity (whether considered in a proceeding in equity or
law).

 

Ex. 1-1



--------------------------------------------------------------------------------



 



SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e. a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Notes Collateral Agent and the Company. This Supplement
shall become effective as to each New Grantor when the Notes Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of such New Grantor and the Notes Collateral Agent.
SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A attached hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
identity or type of organization or corporate structure of such New Grantor and
(iv) the Federal Taxpayer Identification Number and organizational number of
such New Grantor and (b) as of the date hereof (i) Schedule B hereto sets forth
all of the Registered Intellectual Property owned by such New Grantor in its
name, and indicates for each such item, as applicable, the application and/or
registration number, date and jurisdiction of filing and/or issuance, and the
identity of the current applicant or registered owner, (ii) Schedule C hereto
sets forth all Exclusive IP Agreements of such New Grantor and (iii) Schedule D
sets forth all Commercial Tort Claims in excess of $5,000,000 held by such New
Grantor.
SECTION 5. Except as expressly supplemented hereby, the Notes Security Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Notes Security Agreement, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.02 of the Indenture. All communications and notices
hereunder to each New Grantor shall be given to it in care of the Company at the
Company’s address set forth in Section 13.02 of the Indenture.
SECTION 9. Each New Grantor agrees to reimburse the Notes Collateral Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Notes Collateral Agent.

 

Ex. 1-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each New Grantor and the Notes Collateral Agent have duly
executed this Supplement to the Notes Security Agreement as of the day and year
first above written.

            [NEW GRANTOR(S)],
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Notes Collateral Agent
      By:           Name:           Title:      

 

Ex. 1-3



--------------------------------------------------------------------------------



 



SCHEDULE A
TO SUPPLEMENT NO. __ TO THE
NOTES SECURITY AGREEMENT
CORPORATE INFORMATION

                                                  Federal Taxpayer        
Jurisdiction of           Identification Number         Incorporation or   Type
of Organization or   and Organizational Legal Name   Organization   Corporate
Structure   Identification Number

 

Ex. 1-4



--------------------------------------------------------------------------------



 



SCHEDULE B
TO SUPPLEMENT NO. ___ TO THE
NOTES SECURITY AGREEMENT
UNITED STATES REGISTERED INTELLECTUAL PROPERTY
A. UNITED STATES COPYRIGHT REGISTRATIONS

          Registered Owner/Grantor   Title   Registration Number
 
       

B. UNITED STATES PATENTS AND PATENT APPLICATIONS

                      Registration   Application Registered Owner/Grantor  
Patent Title   No.   No.
 
           

C. UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

                      Registration   Application Registered Owner/Grantor  
Trademark Title   No.   No.
 
           

 

Ex. 1-5



--------------------------------------------------------------------------------



 



SCHEDULE C
TO SUPPLEMENT NO. ___ TO THE
NOTES SECURITY AGREEMENT
EXCLUSIVE IP AGREEMENTS

 

Ex. 1-6



--------------------------------------------------------------------------------



 



SCHEDULE D
TO SUPPLEMENT NO. ___ TO THE
NOTES SECURITY AGREEMENT
COMMERCIAL TORT CLAIMS

 

Ex. 1-7



--------------------------------------------------------------------------------



 



EXHIBIT 2 TO THE
NOTES SECURITY AGREEMENT
SUPPLEMENT NO. [     ], dated as of [                    ] (this “Supplement”),
to the NOTES SECURITY AGREEMENT, dated as of October 13, 2010 (the “Notes
Security Agreement”), among ASSOCIATED MATERIALS, LLC, a Delaware limited
liability company (the “Company”), and each of the subsidiaries of the Company
listed on Annex A thereto (each such subsidiary, individually, a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; and, together with the
Company, collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as notes collateral agent for the Secured Parties (in such
capacity, together with its successors in such capacity, the “Notes Collateral
Agent”).
A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Notes Security Agreement.
B. The rules of construction and other interpretive provisions specified in
Section 1.04 of the Indenture shall apply to this Supplement, including terms
defined in the preamble and recitals hereto.
C. Pursuant to Section 4.1(c) of the Notes Security Agreement, each Grantor has
agreed to deliver to the Notes Collateral Agent a written supplement
substantially in the form of Exhibit 2 thereto with respect to any
After-Acquired Intellectual Property Collateral. The Grantors have identified
the additional After-Acquired Intellectual Property Collateral acquired by such
Grantors after the date of the Notes Security Agreement set forth on Schedules I
and II hereto (collectively, the “Additional Collateral”).
Accordingly, the Notes Collateral Agent and the Grantors agree as follows:
SECTION 1. Schedules 1 and 2 of the Notes Security Agreement are hereby
supplemented, as applicable, by the information set forth in Schedules I and II
hereto.
SECTION 2. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Notes Collateral Agent and the Company. This Supplement
shall become effective as to each Grantor when the Notes Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of such Grantor and the Notes Collateral Agent.
SECTION 3. Except as expressly supplemented hereby, the Notes Security Agreement
shall remain in full force and effect.
SECTION 4. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Ex. 2-1



--------------------------------------------------------------------------------



 



SECTION 5. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Notes Security Agreement, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 6. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.02 of the Indenture. All communications and notices
hereunder to each Grantor shall be given to it in care of the Company at the
Company’s address set forth in Section 13.02 of the Indenture.
SECTION 7. Each Grantor agrees to reimburse the Notes Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Notes Collateral Agent.

 

Ex. 2-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Grantor and the Notes Collateral Agent have duly
executed this Supplement to the Notes Security Agreement as of the day and year
first above written.

            [GRANTORS],
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Notes Collateral Agent
      By:           Name:           Title:      

 

Ex. 2-3



--------------------------------------------------------------------------------



 



SCHEDULE I
TO SUPPLEMENT NO. ___ TO THE
NOTES SECURITY AGREEMENT
UNITED STATES REGISTERED INTELLECTUAL PROPERTY
A. UNITED STATES COPYRIGHT REGISTRATIONS

          Registered Owner/Grantor   Title   Registration Number
 
       

B. UNITED STATES PATENTS AND PATENT APPLICATIONS

                      Registration   Application Registered Owner/Grantor  
Patent Title   No.   No.
 
           

C. UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

                      Registration   Application Registered Owner/Grantor  
Trademark Title   No.   No.
 
           

 

Ex. 2-4



--------------------------------------------------------------------------------



 



SCHEDULE II
TO SUPPLEMENT NO. ___ TO THE
NOTES SECURITY AGREEMENT
EXCLUSIVE IP AGREEMENTS

 

Ex. 2-5



--------------------------------------------------------------------------------



 



EXHIBIT 3 TO THE
NOTES SECURITY AGREEMENT
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (the “IP Security Agreement”),
dated as of [_____], 20[_], among the Person listed on the signature pages
hereof (the “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as notes
collateral agent for the Secured Parties (in such capacity, together with its
successors in such capacity, the “Notes Collateral Agent”).
A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the NOTES SECURITY AGREEMENT, dated as of October 13, 2010 (the
“Notes Security Agreement”), among ASSOCIATED MATERIALS, LLC, a Delaware limited
liability company (the “Company”), and each of the subsidiaries of the Company
listed on Annex A thereto (each such subsidiary, individually, a “Subsidiary
Grantor” and, collectively, the “Subsidiary Grantors”; and, together with the
Company, collectively, the “Grantors”), and the Notes Collateral Agent.
B. The rules of construction and other interpretive provisions specified in the
Indenture shall apply to this Supplement, including terms defined in the
preamble and recitals hereto.
C. Pursuant to Section 4.4(e) of the Notes Security Agreement, Grantor has
agreed to execute or otherwise authenticate this IP Security Agreement for
recording the Security Interest granted under the Notes Security Agreement to
the Notes Collateral Agent in such Grantor’s United States Registered
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office and any other Governmental Authorities located in
the United States necessary to perfect the Security Interest hereunder in such
Registered Intellectual Property.
Accordingly, the Notes Collateral Agent and Grantor agree as follows:
SECTION 1. Grant of Security.1 The Grantor hereby grants to the Notes Collateral
Agent for the benefit of the Secured Parties a Security Interest in all of such
Grantor’s right, title and interest in and to the [United States Trademark
registrations and applications] [United States Patent registrations and
applications] [United States Copyright registrations and applications] set forth
in Schedule A hereto (collectively, the “Collateral”).
SECTION 2. Security for Obligations. The grant of a Security Interest in the
Collateral by Grantor under this IP Security Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and would be owed to
the Notes Collateral Agent or the Secured Parties but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Grantor.
SECTION 3. Recordation. Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable governmental officer located in the United States record
this IP Security Agreement.
 

      1   Separate agreements should be entered in respect of patents,
trademarks, and copyrights.

 

Ex. 3-1



--------------------------------------------------------------------------------



 



SECTION 4. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Notes Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the Security
Interest hereunder to, and the rights and remedies of, the Notes Collateral
Agent with respect to the Collateral are more fully set forth in the Notes
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this IP Security Agreement and the terms of the Notes Security
Agreement, the terms of the Notes Security Agreement shall govern.
SECTION 5. Counterparts. This IP Security Agreement may be executed by one or
more of the parties to this IP Security Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission (i.e., a
“pdf” or “tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
SECTION 6. GOVERNING LAW. THIS IP SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7. Severability. Any provision of this IP Security Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Notes Security
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 8. Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.02 of the Indenture. All communications and
notices hereunder to Grantor shall be given to it in care of the Company at the
Company’s address set forth in Section 13.02 of the Indenture.
SECTION 9. Expenses. Grantor agrees to reimburse the Notes Collateral Agent for
its reasonable and documented out-of-pocket expenses in connection with this IP
Security Agreement, including the reasonable and documented fees, other charges
and disbursements of counsel for the Notes Collateral Agent.

 

Ex. 3-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor and the Notes Collateral Agent have duly executed
this IP Security Agreement as of the day and year first above written.

            [NAME OF GRANTOR],
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Notes Collateral Agent
      By:           Name:           Title:        

 

Ex. 3-3



--------------------------------------------------------------------------------



 



SCHEDULE A TO THE
INTELLECTUAL PROPERTY
SECURITY AGREEMENT
UNITED STATES TRADEMARKS/UNITED STATES PATENTS/
UNITED STATES COPYRIGHTS]

 

Ex. 3-4



--------------------------------------------------------------------------------



 



EXHIBIT 4
TO THE
NOTES SECURITY AGREEMENT
FORM OF OTHER PARI PASSU LIEN SECURED PARTY CONSENT
[Name of Authorized Representative]
[Address of Authorized Representative]
[Date]
The undersigned is the Authorized Representative for [list names of new secured
parties] who have evidenced in writing their intent and consent to become
Secured Parties (the “New Secured Parties”) under the Notes Security Agreement,
dated as of October 13, 2010 (the “Notes Security Agreement”), by and among
Associated Materials, LLC, a Delaware limited liability company (the “Company”),
the subsidiaries of the Company party thereto and Wells Fargo Bank, National
Association, as Notes Collateral Agent. Terms used herein but not defined herein
have the meanings assigned to such terms in the Notes Security Agreement.
In consideration of the foregoing, the undersigned Authorized Representative
hereby:
(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Notes Security Agreement on
behalf of the New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the
“New Secured Obligations”) and to act as the Authorized Representative for the
New Secured Parties, including to appoint the Collateral Agent as set forth
below;
(ii) acknowledges that each of the New Secured Parties has received a copy of
the Notes Security Agreement, the Intercreditor Agreement and the Indenture, and
accepts, acknowledges and agrees for itself and each New Secured Party to be
bound in all respects by the terms of the Notes Security Agreement, including
the provisions of the Indenture incorporated therein by reference;
(iii) appoints and authorizes the Notes Collateral Agent, as Collateral Agent
for the New Secured Parties under the Notes Security Agreement and the
Intercreditor Agreement, to take such action as agent on its behalf and on
behalf of all other Secured Parties and to exercise such powers under the Notes
Security Agreement and the Intercreditor Agreement as are delegated to the Notes
Collateral Agent by the terms thereof;
(iv) accepts, acknowledges and agrees for itself and each New Secured Party to
be bound in all respects by the terms of the Intercreditor Agreement applicable
to it and the New Secured Parties and agrees to serve as Authorized
Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Other Pari
Passu Lien Obligations, with all the rights and obligations of a Notes
Claimholder (as defined in the Intercreditor Agreement) thereunder and bound by
all the provisions thereof (including, without limitation, Section 9.3 thereof)
as fully as if it had been a Notes Claimholder on the effective date of the
Intercreditor Agreement and agrees that its address for receiving notices
pursuant to the Notes Security Agreement and the other Security Documents shall
be as follows:
[Address]
The New Secured Parties shall be the Authorized Representative and the holders
of the New Secured Obligations.

 

Ex. 4-1



--------------------------------------------------------------------------------



 



The Authorized Representative for itself and each New Secured Party does hereby
covenant and agree in favor of Notes Collateral Agent that:
a) The Notes Collateral Agent shall have no obligation whatsoever to the
Authorized Representatives or any of the Secured Parties to assure that the
Collateral exists or is owned by any Grantor or is cared for, protected, or
insured or has been encumbered, or that the Notes Collateral Agent’s liens or
security interests have been properly or sufficiently or lawfully created,
perfected, protected, maintained or enforced or are entitled to any particular
priority, or to determine whether all or any Grantor’s property constituting
collateral intended to be subject to the lien and security interest of the Notes
security agreement has been properly and completely listed or delivered, as the
case may be, or the genuineness, validity, marketability or sufficiency thereof
or title thereto, or to exercise at all or in any particular manner or under any
duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights, authorities, and powers granted or available to the Notes Collateral
Agent pursuant to the Notes Security Agreement, any Notes Document or the
Intercreditor Agreement other than pursuant to the instructions provided in the
Notes Security Agreement, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Notes Collateral
Agent shall have no other duty or liability whatsoever to the Authorized
Representative or any Secured Party as to any of the foregoing.
b) No provision of the Notes Security Agreement or any Notes Document shall
require the Notes Collateral Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or thereunder or to take or omit to take any action hereunder or thereunder or
take any action at the request or direction of Required Secured Parties unless
the Notes Collateral Agent shall have received indemnity satisfactory to the
Notes Collateral Agent against potential costs and liabilities incurred by the
Notes Collateral Agent relating thereto. Notwithstanding anything to the
contrary contained in the Notes Security Agreement, the Intercreditor Agreement
or the Notes Documents, in the event the Notes Collateral Agent is entitled or
required to commence an action to foreclose or otherwise exercise its remedies
to acquire control or possession of the Collateral, the Notes Collateral Agent
shall not be required to commence any such action or exercise any remedy or to
inspect or conduct any studies of any property under the mortgages or take any
such other action if the Notes Collateral Agent has determined that the Notes
Collateral Agent may incur personal liability as a result of the presence at, or
release on or from, the Collateral or such property, of any hazardous substances
unless the Notes Collateral Agent has received security or indemnity from the
Secured Parties in an amount and in a form all satisfactory to the Notes
Collateral Agent in its sole discretion, protecting the Notes Collateral Agent
from all such liability. The Notes Collateral Agent shall at any time be
entitled to cease taking any action described above if it no longer reasonably
deems any indemnity, security or undertaking from the Grantors or the Secured
Parties to be sufficient.
c) The Notes Collateral Agent (i) shall not be liable for any action taken or
omitted to be taken by it in connection with the Intercreditor Agreement or any
Notes Documents or instrument referred to herein or therein, except to the
extent that any of the foregoing are found by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from its own gross
negligence or willful misconduct, (ii) shall not be liable for interest on any
money received by it except as the Notes Collateral Agent may agree in writing
with the Issuers (and money held in trust by the Notes Collateral Agent need not
be segregated from other funds except to the extent required by law) and
(iii) may consult with counsel of its selection and the advice or opinion of
such counsel as to matters of law shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it in good faith and in accordance with the advice or opinion of such counsel.
The grant of permissive rights or powers to the Notes Collateral Agent shall not
be construed to impose duties to act.

 

Ex. 4-2



--------------------------------------------------------------------------------



 



d) In no event shall the Notes Collateral Agent be responsible or liable for any
special, indirect, punitive, incidental or consequential loss or damage or any
kind whatsoever (including, but not limited to, lost profits) irrespective of
whether the Notes Collateral Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.
e) The Notes Collateral Agent does not assume any responsibility for any failure
or delay in performance or any breach by the Grantors under the Notes Security
Agreement, the Intercreditor Agreement and the Notes Documents. The Notes
Collateral Agent shall not be responsible to the Secured Parties or any other
Person for any recitals, statements, information, representations or warranties
contained in any Notes Documents or in any certificate, report, statement, or
other document referred to or provided for in, or received by the Notes
Collateral Agent under or in connection with, the Notes Security Agreement, the
Intercreditor Agreement or any Notes Document; the execution, validity,
genuineness, effectiveness or enforceability of the Notes Security Agreement,
the Intercreditor Agreement and any Notes Documents of any other party thereto;
the genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, effectiveness, enforceability,
sufficiency, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Notes Obligations; the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any obligor; or for any failure of any
obligor to perform its Notes Obligations under the Notes Security Agreement, the
Intercreditor Agreement and the Notes Documents. The Notes Collateral Agent
shall have no obligation to any Secured Party or any other Person to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any obligor of any terms of the Notes Security Agreement, the
Intercreditor Agreement and the Notes Documents, or the satisfaction of any
conditions precedent contained in the Notes Security Agreement, the
Intercreditor Agreement and any Notes Documents. The Notes Collateral Agent
shall not be required to initiate or conduct any litigation or collection or
other proceeding under the Notes Security Agreement, the Intercreditor Agreement
and the Notes Documents unless expressly set forth hereunder or thereunder. The
Notes Collateral Agent shall have the right at any time to seek instructions
from the Required Secured Parties with respect to the administration of the
Notes Documents.
f) The Secured Parties hereby agree and acknowledge that the Notes Collateral
Agent shall not assume, be responsible for or otherwise be obligated for any
liabilities, claims, causes of action, suits, losses, allegations, requests,
demands, penalties, fines, settlements, damages (including foreseeable and
unforeseeable), judgments, expenses and costs (including but not limited to, any
remediation, corrective action, response, removal or remedial action, or
investigation, operations and maintenance or monitoring costs, for personal
injury or property damages, real or personal) of any kind whatsoever, pursuant
to any environmental law as a result of the Notes Security Agreement, the
Intercreditor Agreement, the Notes Documents or any actions taken pursuant
hereto or thereto. Further, the Secured Parties hereby agree and acknowledge
that in the exercise of its rights under the Notes Security Agreement, the
Intercreditor Agreement and the Notes Documents, the Notes Collateral Agent may
hold or obtain indicia of ownership primarily to protect the security interest
of the Notes Collateral Agent in the Collateral, including without limitation
the properties under the real property that constitute Collateral, and that any
such actions taken by the Notes Collateral Agent shall not be construed as or
otherwise constitute any participation in the management of such Collateral,
including without limitation the real properties that constitute Collateral, as
those terms are defined in Section 101(20)(E) of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et seq., as
amended.

 

Ex. 4-3



--------------------------------------------------------------------------------



 



(g) The Authorized Representative for itself and on behalf of the New Secured
Parties, shall take such action as Notes Collateral Agent may reasonably request
to carry out the intent of the foregoing obligations of the Authorized
Representative and the New Secured Parties, an including executing,
acknowledging, authorizing, delivering or recording or filing additional
instruments, agreements or documents.
The Notes Collateral Agent, by acknowledging and agreeing to this Other Pari
Passu Lien Secured Party Consent, and in consideration of the foregoing
representations, warranties, covenants and agreements of the Authorized
Representative and each other New Secured Party accepts the appointment set
forth in clause (iii) above.
THIS OTHER PARI PASSU LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Ex. 4-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Other Pari Passu Lien
Secured Party Consent to be duly executed by its authorized officer as of the
 _____ day of  _____, 20_.

            [AUTHORIZED REPRESENTATIVE]
      By:           Name:           Title:        

      Acknowledged and Agreed

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Notes Collateral Agent
 
   
By:
   
 
   
 
  Name:
 
  Title:
 
    ASSOCIATED MATERIALS, LLC
 
   
By:
   
 
   
 
  Name:
 
  Title:

 

Ex. 4-5



--------------------------------------------------------------------------------



 



Attachment to Schedule 1(C)
ASSOCIATED MATERIALS, LLC D/B/A ALSIDE
U.S. Trademark Registrations & Applications

                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
ALSIDE
  Associated
Materials, LLC   73/484,883   6/13/1984     1,361,396     9/24/1985
ALSIDE
  Associated
Materials, LLC   73/484,991   6/13/1984     1,374,768     12/10/1985
ALSIDE — YOUR FRIEND IN THE BUSINESS
  Associated
Materials, LLC   78/382,430   3/11/2004     3,124,384     8/1/2006
ALSIDE (stylized)
   (ALSIDE LOGO) [c10708c1070801.gif]
  Associated
Materials, LLC   73/484,956   6/13/1984     1,362,890     10/1/1985
ALSIDE (stylized)
   (ALSIDE LOGO) [c10708c1070802.gif]
  Associated
Materials, LLC   73/459,005   12/29/1983     1,326,987     3/26/1985
ALSIDE (stylized)
   (ALSIDE LOGO) [c10708c1070801.gif]
  Associated
Materials, LLC   73/484,971   6/13/1984     1,366,665     10/22/1985
AMHERST
  Associated
Materials, LLC   78/326,261   11/11/2003     2,982,062     8/2/2005
ARCHITECTURAL
CLASSICS
  Associated
Materials, LLC   78/378,657   3/4/2004     2,959,666     6/7/2005
ARCHITECTURAL
SCALLOPS
  Associated
Materials, LLC   78/122,394   4/17/2002     2,769,198     9/30/2003
BARRIER XP
  Associated
Materials, LLC   78/342,765   12/18/2003     3,036,616     12/27/2005
BECAUSE LIFE IS FOR
LIVING
  Associated
Materials, LLC   78/306,666   9/29/2003     2,929,845     3/1/2005

 

 



--------------------------------------------------------------------------------



 



                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
BOARD & BATTEN
  Associated
Materials, LLC   78/180,101   10/30/2002     2,808,598     1/27/2004
BRADENTON PREMIERE
  Associated
Materials, LLC   77/771,432   6/30/2009            
BRIAR-CUT 2000
  Associated
Materials, LLC   73/484,170   6/8/1984     1,362,889     10/1/1985
BROOKWOOD
  Associated
Materials, LLC   78/849,340   3/29/2006     3,541,971     12/2/2008
CENTERLOCK
  Associated
Materials, LLC   78/138,973   6/26/2002     2,741,918     7/29/2003
CENTERLOCK ENERGY
CHOICE
  Associated
Materials, LLC   78/855,572   4/6/2006     3,244,340     5/22/2007
CENTURION
  Associated
Materials, LLC   78/784,923   1/4/2006     3,244,126     5/22/2007
CHARTER OAK
  Associated
Materials, LLC   78/127,536   5/9/2002     2,764,215     9/16/2003
CHARTER OAK ENERGY
ELITE
  Associated
Materials, LLC   78/370,408   2/19/2004     2,999,175     9/20/2005
CHROMATRUE
  Associated
Materials, LLC   77/616,746   11/18/2008     3,755,833     3/2/2010
CLIMASHIELD
  Associated
Materials, LLC   76/261,919   5/25/2005     2,696,468     3/11/2003
CLIMATECH
  Associated
Materials, LLC   75/731,557   6/16/1999     2,420,765     1/16/2001
COLORCONNECT
  Associated
Materials, LLC   78/111,492   2/27/2002     2,775,465     10/21/2003
CONQUEST
  Associated
Materials, LLC   75/171,036   9/24/1996     2,126,899     1/6/1998
COVENTRY BY ALSIDE
  Associated
Materials, LLC   77/342,506   12/3/2007     3,577,573     2/17/2009
CYPRESS CREEK
  Associated
Materials, LLC   77/035,114   11/2/2006     3,540,750     12/2/2008

 

Page 2 of 12



--------------------------------------------------------------------------------



 



                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
ENERGYINTEL
  Associated
Materials, LLC   77/962,486   3/18/2010            
ENERGYMAXX
  Associated
Materials, LLC   78/308,550   10/2/2003     2,958,504     5/31/2005
ETERNA DECK
  Associated
Materials, LLC   78/130,856   5/23/2002     2,875,556     8/17/2004
ETERNAFENCE
  Associated
Materials, LLC   78/263,726   6/18/2003     3,060,897     2/21/2006
ETERNAWELD
  Associated
Materials, LLC   78/453,460   7/20/2004     3,133,969     8/22/2006
EVERRAIL
  Associated
Materials, LLC   78/593,059   3/23/2005     3,129,028     8/15/2006
EXCALIBUR
  Associated
Materials, LLC   75/326,044   7/17/1997     2,189,267     9/15/1998
EXCELLENCE SERIES 62
  Associated
Materials, LLC   77/829,107   9/17/2009            
EXTERIOR ACCENTS
  Associated
Materials, LLC   78/482,503   9/13/2004     3,003,107     9/27/2005
FAIRHAVEN SOUND
  Associated
Materials, LLC   78/482,510   9/13/2004     3,136,821     8/29/2006
FIRST IMPRESSIONS
  Associated
Materials, LLC   78/957,791   8/22/2006            
FIRST IMPRESSIONS
BY ALSIDE
  Associated
Materials, LLC   77/115,924   2/26/2007            
FIRST ON AMERICA’S HOMES
  Associated
Materials, LLC   73/484,972   6/13/1984     1,361,397     9/24/1985
FIRST ON AMERICA’S HOMES
  Associated
Materials, LLC   73/484,992   6/13/1984     1,372,534     11/26/1985
FRAMEWORKS
  Associated
Materials, LLC   77/964,647   3/22/2010            
GALLERY
  Associated
Materials, LLC   76/135,518   9/26/2000     2,901,919     11/9/2004

 

Page 3 of 12



--------------------------------------------------------------------------------



 



                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
GALLERY
  Associated
Materials, LLC   78/472,644   8/24/2004     3,518,129     10/14/2008
GENEVA
  Associated
Materials, LLC   78/180,107   10/30/2002     2,808,599     1/27/2004
GREENBRIAR
  Associated
Materials, LLC   78/766,612   12/5/2005     3,250,778     6/12/2007
GREENBRIAR IV
  Associated
Materials, LLC   74/638,721   2/27/1995     1,945,878     1/2/1996
HARBOR POINTE
  Associated
Materials, LLC   78/337,637   12/8/2003     3,165,962     10/31/2006
HOMERUN
  Associated
Materials, LLC   78/116,147   3/20/2002     2,754,487     8/19/2003
ILLUMINATIONS
  Associated
Materials, LLC   77/771,447   6/30/2009            
ISS INSTALLED SALES
SOLUTIONS
  Associated
Materials, LLC   78/855,546   4/6/2006     3,208,465     2/13/2007
LIFEWALL
  Associated
Materials, LLC   74/231,382   12/17/1991     1,715,783     9/15/1992
LUMINA LX
  Associated
Materials, LLC   77/829,123   9/17/2009            
MERIDIAN
  Associated
Materials, LLC   77/079,156   1/9/2007     3,485,609     8/12/2008
NEXTSALE
NEIGHBORHOOD
MARKETING PROGRAM
  Associated
Materials, LLC   78/440,921   6/24/2004     3,020,158     11/29/2005
ODYSSEY
  Associated
Materials, LLC   73/588,837   3/19/1986     1,415,900     11/4/1986
ODYSSEY PLUS
  Associated
Materials, LLC   78/230,631   3/27/2003     3,188,626     12/26/2006
PELICAN BAY
  Associated
Materials, LLC   78/154,478   8/15/2002     2,801,477     12/30/2003

 

Page 4 of 12



--------------------------------------------------------------------------------



 



                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
PLATINUM SERIES
INSULATION
  Associated
Materials, LLC   78/263,725   6/18/2003     3,032,834     12/20/2005
POLYMER P-5000
  Associated
Materials, LLC   73/531,032   4/8/1985     1,373,253     12/3/1985
PRESERVATION
  Associated
Materials, LLC   78/236,214   4/10/2003     3,340,790     11/20/2007
PRESERVATION
  Associated
Materials, LLC   76/203,105   2/1/2001     2,589,831     7/2/2002
PRODIGY
  Associated
Materials, LLC   78/368,625   2/16/2004     2,979,824     7/26/2005
REVOLUTION
  Associated
Materials, LLC   78/094,307   11/20/2001     3,074,152     3/28/2006
REVOLUTION BY ALSIDE
  Associated
Materials, LLC   78/094,312   11/20/2001     3,074,153     3/28/2006
SADDLEWOOD SUPREME
  Associated
Materials, LLC   74/154,428   4/5/1991     1,704,109     7/28/1992
SATINWOOD
  Associated
Materials, LLC   73/484,168   6/8/1984     1,376,459     12/17/1985
SAW-KERF
  Associated
Materials, LLC   72/431,946   8/7/1972     973,218     11/20/1973
SEQUOIA
  Associated
Materials, LLC   78/326,268   11/11/2003     2,982,063     8/2/2005
SHEFFIELD
  Associated
Materials, LLC   78/116,496   3/21/2002     2,785,031     11/18/2003
SIGNATURE
  Associated
Materials, LLC   78/326,273   11/11/2003     2,982,064     8/2/2005
SOLARTHERM
  Associated
Materials, LLC   77/203,960   6/12/2007     3,525,079     10/28/2008
SOLARZONE
  Associated
Materials, LLC   78/138,955   6/26/2002     2,805,812     1/13/2004
SUPER STEEL SIDING
  Associated
Materials, LLC   74/156,139   4/11/1991     1,698,757     7/7/1992

 

Page 5 of 12



--------------------------------------------------------------------------------



 



                          Mark   Current Owner   Serial No.   Filing Date   Reg.
No.     Reg. Date
THE ARCHITECTURAL
COLOR COLLECTION
  Associated
Materials, LLC   78/099,211   12/19/2001     2,861,761     7/6/2004
THE CENTURY SERIES
  Associated
Materials, LLC   73/686,309   9/25/1987     1,494,265     6/28/1988
THE DESIGNER’S SELECTION
  Associated
Materials, LLC   73/354,368   3/12/1982     1,242,108     6/14/1983
THE NATURE OF SIDING
  Associated
Materials, LLC   78/717,747   9/21/2005     3,538,704     11/25/2008
THE ULTIMATE FENCE
  Associated
Materials, LLC   74/411,794   7/13/1993     1,914,954     8/29/1995
TRI-BEAM
  Associated
Materials, LLC   85/068,313   6/22/2010            
TRIMWORKS
  Associated
Materials, LLC   78/121,757   4/15/2002     2,702,687     4/1/2003
ULTRABEAM
  Associated
Materials, LLC   76/261,918   5/25/2001     3,194,733     1/2/2007
ULTRAGUARD
  Associated
Materials, LLC   74/326,518   10/29/1992     1,803,751     11/9/1993
ULTRAMAXX
  Associated
Materials, LLC   74/107,251   10/19/1990     1,699,824     7/7/1992
VISTAVIEW
(VISTAVIEW LOGO) [c10708c1070803.gif]
  Associated
Materials, LLC   77/462,060   4/30/2008     3,671,624     8/25/2009
VYNASOL
  Associated
Materials, LLC   73/484,174   6/8/1984     1,375,459     12/17/1985
WESTBRIDGE
  Associated
Materials, LLC   78/138,944   6/26/2002     2,793,070     12/9/2003
WILLIAMSPORT
  Associated
Materials, LLC   74/059,475   5/16/1990     1,656,826     9/10/1991
WINDOWEXPRESS
  Associated
Materials, LLC   77/237,478   7/24/2007     3,526,021     10/28/2008

 

Page 6 of 12



--------------------------------------------------------------------------------



 



GENTEK BUILDING PRODUCTS, INC.
U.S. Trademark Registrations & Applications

                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
5 Chevron Design
   (LOGO) [c10708c1070804.gif]
  Gentek Building
Products, Inc.     75311151
2182235     6-18-97
8-18-98  
ADVANTAGE
  Gentek Building     73813522     7-19-89  
 
  Products, Inc.     1593047     4-24-90  
ADVANTAGE
  Gentek Building     73636555     1-15-87  
 
  Products, Inc.     1503931     9-13-88  
AMHERST
  Gentek Building     76425066     6-25-02  
 
  Products, Inc.     2706936     4-15-03  
BLUEPRINT SERIES
  Gentek Building     78368665     2-16-04  
 
  Products, Inc.     3005066     10-4-05  
CEDARWOOD
  Gentek Building     73439485     8-15-83  
 
  Products, Inc.     1309643     12-18-84  
CEDARWOOD
  Gentek Building     73573853     12-16-85  
 
  Products, Inc.     1403757     8-5-86  

 

Page 7 of 12



--------------------------------------------------------------------------------



 



                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
CHEVRON CHECK DESIGN
   (LOGO) [c10708c1070805.gif]
  Gentek Building
Products, Inc.     75922587
2426917     2-16-00
2-6-01  
COLOR CLEAR THROUGH
  Gentek Building     75608038     12-18-88  
 
  Products, Inc.     2515846     12-4-01  
COLOR CLEAR THROUGH
  Gentek Building     75980482     12-18-98  
(Divisional)
  Products, Inc.     2539266     2-19-02  
CONCORD
  Gentek Building     76422216     6-18-02  
 
  Products, Inc.     2709166     4-22-03  
DEALER OF DISTINCTION
  Gentek Building     77022898     10-17-06  
 
  Products, Inc.     3627447     5-26-09  
DRIFTWOOD
  Gentek Building     73354281     3-12-82  
 
  Products, Inc.     1231131     3-15-83  
DRIFTWOOD
  Gentek Building     76441508     8-19-02  
 
  Products, Inc.     2728990     6-24-03  

 

Page 8 of 12



--------------------------------------------------------------------------------



 



                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
ENERGYLOGIX
  Gentek Building     77925967     2-2-10  
 
  Products, Inc.              
ENFUSION
  Gentek Building     77927257     2-3-10  
 
  Products, Inc.              
ESSEX SERIES
  Gentek Building     78490624     9-28-04  
 
  Products, Inc.     3136858     8-29-06  
FAIR OAKS
  Gentek Building     76425065     6-25-02  
 
  Products, Inc.     2706935     4-15-03  
FAIRWEATHER
  Gentek Building     75314281     6-24-97  
 
  Products, Inc.     2178369     8-4-98  
GENTEK
  Gentek Building     75921141     2-16-00  
 
  Products, Inc.     2419250     1-9-01  
GENTEK & Design
   (GENTEK LOGO) [c10708c1070806.gif]
  Gentek Building     75310736     6-18-97    



Products, Inc.     2182231     8-18-98  

 

Page 9 of 12



--------------------------------------------------------------------------------



 



                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
GENTEK & Design
(GENTEK LOGO) [c10708c1070807.gif]
  Gentek Building
Products, Inc.     75920926
2421398     2-16-00
1-16-01  
GENTEK BUILDER SERIES
  Gentek Building     78374795     2-26-04  
 
  Products, Inc.     3133823     8-22-06  
GENTEK MY DESIGN HOME
  Gentek Building     77648571     1-13-09  
STUDIO & logo
(LOGO) [c10708c1070808.gif]
  Products, Inc.              
OMNIRAIL
  Gentek Building     78585464     3-11-05  
 
  Products, Inc.     3134312     8-22-06  
OXFORD
  Gentek Building     75314277     6-24-97  
 
  Products, Inc.     2176755     7-28-98  
PORTFOLIO
  Gentek Building     78522608     11-24-04  
 
  Products, Inc.     3496994     9-2-08  
PROCLAD
  Gentek Building     78577644     3-1-05  
 
  Products, Inc.     3308415     10-9-07  
REVERE My Design Home
  Gentek Building     77648599     1-13-09  
Studio & Logo
(LOGO) [c10708c1070810.gif]
  Products, Inc.              

 

Page 10 of 12



--------------------------------------------------------------------------------



 



                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
SEQUOIA SELECT
  Gentek Building     76446200     8-30-02  
 
  Products, Inc.     2734559     7-8-03  
SEQUOIA SELECT & Design
(SEQUOIA SELECT & Design LOGO) [c10708c1070811.gif]
  Gentek Building
Products, Inc.     77613594
3672099     11-13-08
8-25-09  
SIGNATURE
  Gentek Building     74342489     12-21-92  
 
  Products, Inc.     1788166     8-17-93  
SIGNATURE SUPREME
  Gentek Building     74548203     7-11-94  
 
  Products, Inc.     1942268     12-19-95  
SOVEREIGN
  Gentek Building     77110793     02-19-07  
 
  Products, Inc.     3585207     3-10-09  
SOVEREIGN SELECT
  Gentek Building     77110803     02-19-07  
 
  Products, Inc.     3585208     3-10-09  
SOVEREIGN SELECT
  Gentek Building     77921616     1-27-10  
ENERGY ADVANTAGE
  Products, Inc.              

 

Page 11 of 12



--------------------------------------------------------------------------------



 



                                    Filing/       Current   Serial/     Reg.  
Mark   Owner   Reg. #     Date  
SOVEREIGN SELECT
  Gentek Building     77870231     11-11-09  
ENERGYSMART
  Products, Inc.              
STEELSIDE
  Gentek Building     74070483     6-18-90  
 
  Products, Inc.     1685992     5-12-92  
TAPESTRY
  Gentek Building     78618262     04-27-05  
 
  Products, Inc.     3529074     11-4-08  
TRILOGY
  Gentek Building     77937960     2-17-09  
 
  Products, Inc.              
TRIMESSENTIALS BY
  Gentek Building     78439074     6-22-04  
GENTEK
  Products, Inc.     3163566     10-24-06  
TRIMESSENTIALS BY
  Gentek Building     78439083     6-22-04  
REVERE
  Products, Inc.     3143105     9-12-06  

 

Page 12 of 12